Citation Nr: 0739694	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  02-05 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of herbicide 
exposure, to include a prostate condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to April 1970 
including service in Vietnam.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In March 2004 and April 2007 the Board 
remanded the case for further development.  The requested 
development has been completed and the case has been returned 
to the Board for further appellate action.  

In June 2003, the veteran testified at a travel board hearing 
at the RO before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with his 
claims folders.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed prostate condition, to include 
chronic prostatitis or benign prostatic hypertrophy (BPH) is 
not etiologically linked to the veteran's service or any 
incident therein.


CONCLUSION OF LAW

A prostate condition, to include chronic prostatitis or BPH, 
was neither incurred in nor aggravated by active military 
service; and this condition cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.326(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the RO issued VCAA notice 
to the veteran in June 2004 which informed him of the 
evidence generally needed to support claims of entitlement to 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  
Although the VCAA notification letter was not provided to the 
veteran until after the initial rating decision, the Board 
finds that, under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate the claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Further, the veteran has been provided 
with several opportunities to submit evidence and argument in 
support of his claim.  Moreover, the VCAA notice letter and 
subsequent readjudication of the claim have cured any defect 
with regard to the time of notice.  Cf. Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after decision 
and readjudicating claim and notifying claimant of such 
readjudication in the statement of the case.  Therefore, the 
Board finds that any defect with respect to the timing of the 
receipt of the VCAA notice requirements for his claims is 
harmless error in this case.

Likewise, although the veteran was not provided with adequate 
notice (notice was provided in the body of a supplemental 
statement of the case dated in July 2007), notice of the type 
of evidence necessary to establish a disability rating or an 
effective date for the disability on appeal, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In this regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection for a prostate condition, any 
questions as to the appropriate disability rating or 
effective date to be assigned is rendered moot.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA examination reports 
and treatment records, as well as private treatment records, 
are of record and were reviewed by both the RO and the Board 
in connection with the veteran's claims.  The veteran was 
afforded a personal hearing at the RO in June 2003 and a 
transcript of his testimony at that hearing is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claims.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007).  Any duty 
imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain disorders associated with herbicide agent exposure in 
service may be presumed service connected.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309.  Veterans diagnosed with 
certain diseases who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service or there is 
evidence to rebut service incurrence.  38 C.F.R. § 3.307.  As 
noted above, the veteran served in Vietnam from September 
1968 to September 1969.  Accordingly, he is presumed to have 
been exposed to herbicides during such service.  However, 
while prostate cancer is one of the diseases listed at 38 
C.F.R. § 3.309(e) for which service connection is warranted 
on a presumptive basis due to in-service herbicide exposure, 
the medical evidence of record does not show any diagnosed 
prostate cancer.  The veteran's diagnosed chronic prostatitis 
and BPH are not disabilities for which service connection is 
warranted on a presumptive basis due to in-service herbicide 
exposure.  See also 38 U.S.C.A. § 1116.  Consequently, 
presumptive service connection for either chronic prostatitis 
or BPH is not warranted.  

Likewise, after carefully reviewing the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the claim of entitlement to service connection for a 
prostate condition, diagnosed as either chronic prostatitis 
and/or BPH, on a direct basis.  Although the veteran is 
currently diagnosed with both chronic prostatitis and BPH, 
his service medical records are silent for relevant 
complaints, treatment or diagnoses.  The earliest competent 
medical evidence of diagnosed chronic prostatitis or BPH is 
in February 1992, when it was noted that he had a history of 
prostate infections, and there is no competent medical 
opinion etiologically linking his current prostate condition 
to service or to herbicide exposure therein.  In fact, the 
May 2007 VA examiner opined that it was less likely than not 
that the veteran's diagnosed BPH had its onset in service.

As a layman without proper medical training and expertise, 
the veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Board cannot assign any weight 
to the veteran's lay assertion that he currently has a 
prostate condition, diagnosed as either chronic prostatitis 
or BPH, as a result of his service or any in-service exposure 
to herbicide.  Therefore, the Board determines that the 
preponderance of the evidence is against service connection 
for a prostate condition, to include chronic prostatitis and 
BPH.  38 U.S.C.A. § 5107(b).  The appeal is denied.  


ORDER

Service connection for a prostate condition, to include 
chronic prostatitis and BPH, is denied



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


